It is ordered that the opinion in this case be amended by adding, at the end of the opinion, the following paragraph:
“Appellant having assigned as error the decision of the Louisiana Supreme Court holding the federal Act invalid, the case is properly an appeal, and appellant could have included in his assignments of error any other denial of federal right whether or not capable in itself of being brought here by appeal. Prudential Insurance Co. v. Cheek, 259 U. S. 530, 547. Or he could have filed a petition for writ of certiorari in addition to his appeal. Columbus & Greenville Ry. Co. v. Miller, 283 U. S. 96, 98. But since he failed to raise or brief in this Court any question as to the validity of the Louisiana statute under the Fourteenth Amendment, we have no jurisdiction of the case either on certiorari or on appeal, and there is no oc*755casion for the application of Judicial Code, § 237 (c), 28 U. S. C. § 344 (c). See Robertson and Kirkham, Jurisdiction of the Supreme Court of the United States, page 40, and cases cited.”
The petition for rehearing is denied.
Opinion reported as amended ante, p. 253.